DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/25/2022 directed towards the amended claims have been fully considered but they are moot in view of the grounds of rejection presented herein addressing the amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ultra-wideband antenna devices” and “a first antenna” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “ultra-wideband devices” and “first antenna” are failed to me mentioned in the Specification. The Specification only recites “antenna” 12. The Examiner recommends appropriately identifying “ultra-wideband devices” and “first antenna” in the claims so as to avoid confusion between the terms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ultra-wideband devices” indicating multiple such devices and then further recites “wherein at one of the ultra-wideband antenna devices includes a housing with a first antenna and at least one reflector”. The limitations cause confusion as to what is being claimed because it is unclear if the housing and reflector is included within the ultra-wideband antenna devices and if there are multiple housings and reflectors or a singular housing and reflector for the “ultra-wideband devices” being claimed in the claim, nor what the relationship of “first antenna” is with respect to the housing. For example, in determining what is attempting to be claimed, a skilled artisan would not know whether to evaluate the claim for multiple housing devices shown in FIG. 1 for example, or a single housing device shown. Furthermore, it is unclear what the relationship would be between the ultra-wideband antenna devices, the first antenna, and the reflector. Furthermore, the Specification and/or Drawings do not appropriately identify “ultra-wideband antenna devices” and “first antenna”, while only pointing to 2 elements named “antenna 12” and thus a skilled artisan would not be apprised of which elements are attempting to be claimed and in what relationship. 
Claim 5 recites “a housing wall”. This limitation is indefinite because it is unclear if it refers to the wall of the housing claimed in claim 1 or a different housing wall. If the former, “the wall of the housing” should be used; if the latter, further clarification is required regarding which wall and how it is related to the wall of the housing of claim 1.
Claim 9 recites “a second antenna” and is indefinite for the same reasons as the “a first antenna” in the claim 1 rejection.
Claim 10 recites “the antenna” which is indefinite because it is unclear to which antenna the limitation refers to: for example, the wideband antenna devices or the first antenna.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011097350A (hereinafter “Oshima”) (English translation attached and cited to below) in view of US 20170096122 A1 (hereinafter “Khan”).
	Claim 1: Oshima teaches a device (e.g., see FIG. 1) for passive authorization control of a vehicle (e.g., see FIG. 10, Para. 3), the device including an electronic key for checking authorization for access (e.g., see Para 3); ultra-high frequency antenna devices (e.g., see device in FIGS. 2-3, 7, which are on each door handle, e.g., as shown in FIG. 10) configured to communicate activation of a function or the starting of a vehicle (e.g., see Para. 25), wherein at one of the ultra-high frequency antenna devices includes a housing (wherein 31 and 40, 41 as shown in FIG. 2 form the housing) with a first antenna (e.g., see A1 and 51, 52, 61 or 62 in FIGS. 2-3, 7, Para. 6) and at least one reflector (e.g., see 41 in FIGS. 2-3, 7), wherein the at least one reflector is formed on a wall of the housing (reflector 41 on wall housing) at a distance (e.g., see L) from the first antenna (as shown).
	Oshima does not teach the ultra-high frequency antenna devices are ultra-wideband antenna devices.
	However Khan teaches a device (e.g., see 1 in FIGS. 1-6) for passive authorization control of a vehicle (e.g., see Para. 89), the device including: an electronic key (e.g., see 23) for checking authorization for access; ultra-wideband antenna devices (e.g., see 11, 13, 15, 25, e.g., see Para. 62, 63) by means of which the device communicates activation of a function or the starting of the vehicle.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the antenna devices of Oshima are ultra-wideband antenna device as taught by Khan in order to reduce the power usage of the signal in transmitting and to utilize a signal that is more resistant to multi-path fading as taught by Khan (e.g., see Para. 9).
Claim 2: Oshima teaches the vehicle in accordance with Claim 1, wherein the reflector includes a reflector plate (e.g., see Para. 43).  
Claim 3: Oshima teaches the vehicle in accordance with Claim 1, wherein the reflector forms a part of the body of the vehicle (e.g., see Para. 10-13).  
Claim 5: Oshima does not explicitly teach the vehicle in accordance with Claim 4, wherein the reflector is a coating of a housing wall.  
However the Examiner takes Official/Judicial Notice that it is ‘old and well-known’ in the art to form antenna elements, such as a reflector, utilizing a paint or coating.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the reflector is a paint or a coating of the housing wall in order to reduce the complexity and form a light-weight and easy reflector for the system.
Claim 6: Oshima does not explicitly teach the vehicle in accordance with Claim 1, wherein the reflector is flat.  
However the Examiner takes Official/Judicial Notice that it is ‘old and well-known’ in the art to form a reflector that is flat.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the reflector is flat in order to accommodate additional antennas so as to reduce the focus beam to a specific focal point and antenna.
 Claim 7: Oshima teaches the vehicle in accordance with Claim 1, wherein the reflector is convex (e.g., see Para. 11-12).  
Claim 8: Oshima teaches the vehicle in accordance with Claim 1, wherein the distance between the first antenna and the reflector is approximately 10 mm (e.g., see FIG. 4c).
Claim 9: Oshima teaches the vehicle in accordance with Claim 1, wherein the at least one ultra-wideband antenna device includes a second antenna (e.g., see 51 and 52 or 61 and 62, one being a first antenna and the other being second antenna).  
Claim 10: Oshima teaches the vehicle in accordance with Claim 1, wherein the antenna is configured to transmit linearly polarized signals (e.g., wherein the antenna is a linear dipole; also see Para. 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6081237 (Sato) teaches an antenna/mirror combination apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845